DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 21, the term “that the apparatus is arranged to monitor selectively substances in a part only of the respiratory cycle” should be replaced with -- that the apparatus is arranged to monitor  substances selectively in only a part  of the respiratory cycle -- for claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13, 16-18, 21-22, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2010/0324439) as noted in Applicant IDS dated 1/19/2021 as evidenced by Bennett (US 2016/0136366).
Regarding Claim 12, Davenport teaches a respiratory monitoring apparatus including a sensor responsive to a biomarker in exhaled breath (Abstract, [0010] collection means), characterised in that the apparatus includes a vibratory expiratory therapy device arranged to provide an alternating resistance to expiratory flow of the user (Fig. 1, [0016]-[0017] oscillating airflow caused by high frequency oscillator, Bennett: [0003] the PEP and IPV devices being vibratory respiratory therapy devices, that are arranged to provide alternating resistance), and that the sensor is located in an expiratory flow path such that it is exposed to vibratory expiratory flow from the user (Fig. 1, collection means).  
Regarding Claim 16, Davenport teaches the apparatus according to Claim 12, characterised in that the sensor is exposed only to expiratory flow and not to inspiratory flow ([0023] outflow for exhaled breath).  
Regarding Claim 21, Davenport teaches the apparatus according to Claim 12, characterised in that the apparatus is arranged to monitor selectively substances in a part only of the respiratory cycle ([0023] outflow for exhaled breath is what is selected to measure).   
Regarding Claim 22, Davenport teaches the apparatus according to Claim 12, characterised in that the apparatus includes a display arranged to provide a display of detected substance or of a disease associated with the detected substance ([0011]).  

Regarding Claim 13, Davenport teaches a respiratory monitoring apparatus including a sensor responsive to a substance in exhaled breath indicative of a disease (Abstract, [0010] collection means), characterised in that the apparatus includes a vibratory expiratory therapy device arranged to provide an alternating resistance to expiratory flow of the user (Fig. 1, [0016]-[0017] oscillating airflow caused by high frequency oscillator, Bennett: [0003] the PEP and IPV devices being vibratory respiratory therapy devices, that are arranged to provide alternating resistance), and that the sensor is located in an expiratory flow path such that it is exposed to vibratory expiratory flow from the user (Fig. 1, collection means).  
Regarding Claim 17, Davenport teaches the apparatus according to Claim 13, characterised in that the sensor is responsive to a biomarker indicative of a respiratory disease (Abstract).  
Regarding Claim 28, Davenport teaches the apparatus according to Claim 13, characterised in that the apparatus includes a display arranged to provide a display of detected substance or of a disease associated with the detected substance ([0011]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport as evidence by Bennett in view of Oki et al (US 2009/0275852) (“Oki”).
Regarding Claim 14, while Davenport teaches the apparatus according to Claim 12, and Davenport teaches multiples sensors for evaluating exhaled breath condensates ([0026]), Davenport fails to teach the apparatus is characterised in that the sensor is selected from a group including chemiresistive sensors, gas chromatography sensors and ion mobility sensors.  
However Oki teaches an exhaled breath analysis (Abstract) wherein exhaled breath condensates can be measured by gas chromatography sensors ([0155]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the sensors of Davenport with a gas chromatography sensors as taught by Oki as a simple substitution of one breath analyte sensor for another to obtain predictable results of biomarker concentration levels.

Regarding Claim 23, while Davenport teaches the apparatus according to Claim 13, and Davenport teaches multiples sensors for evaluating exhaled breath condensates ([0027]), Davenport fails to teach the apparatus is characterised in that the sensor is selected from a group including chemiresistive sensors, gas chromatography sensors and ion mobility sensors.  
However Oki teaches an exhaled breath analysis (Abstract) wherein exhaled breath condensates can be measured by gas chromatography sensors ([0155]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the sensors of Davenport with a gas chromatography sensors as taught by Oki as a simple substitution of one breath analyte sensor for another to obtain predictable results of biomarker concentration levels.

Claim(s) 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport as evidence by Bennett in view of Khasawneh (WO 2015/008013) as noted in Applicant IDS dated 1/19/2021.
Regarding Claim 15, while Davenport teaches the apparatus according to Claim 12, Davenport fails to teach the apparatus is characterised in that the vibratory expiratory therapy device includes a rocker arranged to open and close an opening to atmosphere during exhalation.  
However Khasawneh teaches a respiratory therapy apparatus (Abstract) where the vibratory expiratory therapy device includes a rocker arranged to open and close an opening to atmosphere during exhalation (p1, respiratory therapy device producing resistance, Fig. 2, rocker arm 12).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the vibratory expiratory therapy device of Davenport to utilize a rocker arm as taught by Khasawneh as the application of a known technique to accomplish vibratory expiratory therapy with a rocker arm to the expiratory therapy utilizing device of Davenport ready for improvement to obtain predictable results of modulating airflow to increase levels of exhaled breath condensate (Davenport: [0016]). 

Regarding Claim 24, while Davenport teaches the apparatus according to Claim 13, Davenport fails to teach the apparatus is characterised in that the vibratory expiratory therapy device includes a rocker arranged to open and close an opening to atmosphere during exhalation.  
However Khasawneh teaches a respiratory therapy apparatus (Abstract) where the vibratory expiratory therapy device includes a rocker arranged to open and close an opening to atmosphere during exhalation (p1, respiratory therapy device producing resistance, Fig. 2, rocker arm 12).  
. 

Claim(s) 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport as evidenced by Bennett in view of Johnson et al (US 2010/0268106) (“Johnson").
Regarding Claim 18, Davenport teaches the apparatus according to Claim 12, and further teaches the apparatus characterised in that sensor is used with the therapy device (Fig. 1, [0023], [0026] collection means connected to breathing circuit and high frequency oscillator create a single housing with a sensor within), Davenport fails to teach that the sensor is mounted with a housing of the therapy device.
However Johnson teaches a breath condensate sampler and detector (Abstract) comprising a breath condensate sensor mounted with a housing of a larger system ([0059]-[0060] cartridges 110 comprise breath condensate sensors and collection components, [0073], Fig. 10B, mounted within unit 100). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the sensor of Davenport is within the housing of the system as taught by Johnson as a means of simplifying the collection process. 

Regarding Claim 25, Davenport teaches the apparatus according to Claim 13, characterised in that sensor is used with the therapy device (Fig. 1, [0023], [0026] collection means connected to breathing circuit and high frequency oscillator create a single housing with 
However Johnson teaches a breath condensate sampler and detector (Abstract) comprising a breath condensate sensor mounted with a housing of a larger system ([0059]-[0060] cartridges 110 comprise breath condensate sensors and collection components, [0073], Fig. 10B, mounted within unit 100). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the sensor of Davenport is within the housing of the system as taught by Johnson as a means of simplifying the collection process. 


Claim(s) 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport as evidenced by Bennett in view of Mace et al (US 2016/0245830) (“Mace”).
Regarding Claim 19, while Davenport teaches the apparatus according to Claim 12, Davenport fails to teach that the apparatus is characterised in that the sensor is located remotely of the therapy device and is connected with the therapy device via a gas sampling tube.
However Mace teaches a gas sampling device (Abstract) wherein the sensor evaluating the breath sample is remotely located via a gas sampling tube ([0122])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the position of the sensor of Davenport from within a housing to remote from the housing as taught by Mace as a simple substitution of one form of guiding the breath sample to a sensor for another to obtain predictable results of ensuring the breath sample reaches the sensor. 

Regarding Claim 26, while Davenport teaches the apparatus according to Claim 13, Davenport fails to teach that the apparatus is characterised in that the sensor is located remotely of the therapy device and is connected with the therapy device via a gas sampling tube.
However Mace teaches a gas sampling device (Abstract) wherein the sensor evaluating the breath sample is remotely located via a gas sampling tube ([0122])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the position of the sensor of Davenport from within a housing to remote from the housing as taught by Mace as a simple substitution of one form of guiding the breath sample to a sensor for another to obtain predictable results of ensuring the breath sample reaches the sensor. 

Claim(s) 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport as evidenced by Bennett in view of Miller (US 2004/0249300) and further in view of McCash et al (US 2004/0161804) (“McCash”).
Regarding Claim 20, while Davenport teaches the apparatus according to Claim 12, Davenport fails to teach that the apparatus is characterised in that sensor is also responsive to substances in the therapy device indicative that the device needs cleaning.  
However Miller teaches a respiratory monitoring device (Abstract) and further teaches that pathogens within the devices necessitate cleaning ([0020]) and McCash teaches a physiological monitoring system, (Abstract) and further teaches that exhaled breath can be monitored for the presence of pathogens ([0188]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sensing mechanism of Davenport with a pathogen sensing function as taught by McCash as this enables a user of the system to recognize when a pathogen level within the system necessitates the cleaning of the system. 

Regarding Claim 27, while Davenport teaches the apparatus according to Claim 13, Davenport fails to teach that the apparatus is characterised in that sensor is also responsive to substances in the therapy device indicative that the device needs cleaning.  
However Miller teaches a respiratory monitoring device (Abstract) and further teaches that pathogens within the devices necessitate cleaning ([0020]) and McCash teaches a physiological monitoring syste, (Abstract) and further teaches that exhaled breath can be monitored for the presence of pathogens ([0188]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sensing mechanism of Davenport with a pathogen sensing function as taught by McCash as this enables a user of the system to recognize when a pathogen level within the system necessitates the cleaning of the system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



 
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791